UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2126


MARIA S. REMINGTON,

                     Plaintiff - Appellant,

              v.

JOSEPH V. DIPIERRO,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:17-cv-00374-BR)


Submitted: February 21, 2019                                  Decided: February 25, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maria S. Remington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maria S. Remington appeals the district court’s order dismissing her 42 U.S.C.

§ 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the

record and find no meritorious issue for review. Accordingly, we affirm for the reasons

stated by the district court. Remington v. Dipierro, No. 5:17-cv-00374-BR (E.D.N.C.

July 31, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                          2